Citation Nr: 0719465	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran had active service from November 1970 to June 
1977 with total prior active service of fourteen years and 
ten months.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for a 
compensable rating for hearing loss and a seizure disorder 
and service connection for a low back disorder.  

The Board notes that in a December 2004 VA Form 21-4138, the 
veteran withdrew his original July 2004 request for an 
appeals hearing at the RO.  There is no further indication 
that the veteran or his representative have requested that 
the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2006).

Further, in July 2006, the veteran withdrew his increase 
rating claims for hearing loss and seizure disorder.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
degenerative disc disease of the lumbar spine to military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a May 2006 Supplemental Statement of the Case, the appellant 
was provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if 
service connection was granted on appeal.  When implementing 
the award, the RO will address any notice defect with respect 
to the disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of degenerative disc disease of the 
lumbar spine, the Board is taking action favorable regarding 
the veteran's claim by granting service connection for 
degenerative disc disease of the lumbar spine, as such the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notice or development and the 
Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that his degenerative disc disease of 
the lumbar spine was incurred in active military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service medical records show that the veteran's back was 
normal upon enlistment in December 1953.  In January 1968, 
the veteran complained of back pain.  Later, in May 1974, the 
veteran again complained of back pain, which begun after 
sneezing.  A diagnosis of lumbar spine strain was given.  
Subsequent periodic examinations reveal no complaints of back 
pain until the veteran's retirement.  In June 1977, the 
veteran underwent a retirement examination where he reported 
recurrent back pain related to a right shoulder injury that 
occurred in 1962.  However, the veteran was found to be 
clinically normal upon discharge.  The Board finds that 
service medical records do not reveal a documented accident 
causing trauma to the veteran's low back.  However, the 
veteran's DD Form 214 and a statement from a retired U.S. 
Army Chief Warrant Officer, A. W., provides that the 
veteran's military occupational specialty (MOS) as an 
electronic technician required heavy lifting.  The Officer 
also stated that the veteran had a chronic low back problem 
in service, which caused him excruciating pain.

Post-service medical records include a VA general medical 
examination, VA outpatient treatment records, and private 
treatment records.

As an initial matter, the Board notes that, in a July 2006 
letter, the veteran contends that he received treatment for 
his low back condition between 1977 and 1992 from the 
Homestead Air Force Base Medical Clinic.  He also identified 
several civilian doctors hired by the Air Force, who treated 
him for his low back condition, including J. A. Milera, M.D.  
The Board observes from a June 2007 letter that the veteran 
attempted to retrieve his treatment records from the 
Homestead Air Force Base Medical Clinic through Dr. Milera.  
However, the veteran's treatment records were unavailable due 
to Hurricane Andrew in August 1992.  It follows that the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In August 1977, the veteran underwent a general medical 
examination where the examiner found normal contours and 
normal range of motion for the lumbar spine with no 
paravertebral muscle spasm or tenderness.  Available VA 
outpatient treatment records show that the veteran received 
treatment for chronic low back pain in 2005.  In February 
2005, a computed tomography (CT) scan of the veteran's spine 
revealed degenerative disease of the lumbar spine with a 
superimposed right central disc herniation.  This finding was 
confirmed in December 2005 when a Magnetic Resonance Imaging 
(MRI) performed by I. Montane, M.D., also showed lumbar disc 
herniation.  In a January 2006 letter, R. Hasbun, M.D., 
opined that based on the veteran's reported history, the 
veteran's lumbar spine condition is related to an incident of 
military service.  

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for degenerative disc disease of the 
lumbar spine is established.  The veteran's contentions are 
corroborated by the statements of an Army Chief Warrant 
Officer that he had symptoms of a low back disorder since 
service.  Further, the available medical evidence 
sufficiently documented the veteran's symptoms of a low back 
disorder since his military service to link his current 
diagnosis of degenerative disc disease of the lumbar spine to 
such service.  See 38 C.F.R. § 3.303(b).  Where evidence 
favorable to the veteran is of record, and no contradictory 
evidence has been obtained, service connection for 
degenerative disc disease of the lumbar spine is warranted.  
See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


